United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3201
                         ___________________________

                                 Zoila Deras Garcia

                                               Petitioner

                                          v.

              William P. Barr, Attorney General of the United States

                                          Respondent
                                   ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                    ____________

                           Submitted: November 15, 2019
                               Filed: April 1, 2020
                                  ____________

Before GRUENDER, KELLY, and ERICKSON, Circuit Judges.
                          ____________

KELLY, Circuit Judge.

       El Salvadoran citizen Zoila Deras Garcia petitions for review of an order of the
Board of Immigration Appeals (BIA) dismissing her appeal from the decision of an
immigration judge (IJ), which denied asylum, withholding of removal, and relief
under the Convention Against Torture (CAT). Because we conclude that the BIA’s
order is supported by substantial evidence, we deny the petition.
                                          I.

       Garcia entered the United States without inspection on or about April 30, 2016.
After she was placed in removal proceedings, Garcia conceded removability and
sought asylum, withholding of removal, and relief under CAT. She alleged that she
was entitled to relief because she was a member of the particular social group, “El
Salvadoran women who are unable to leave a domestic relationship,” based on her
relationship with Carlos Alberto Alvarenga.

        Garcia gave inconsistent testimony about her relationship with Alvarenga,
including conflicting details about the length of their relationship, the frequency of
his abuse, and what she did after she left him. At the hearing, she testified variously
that she first began a relationship with Alvarenga in 2004 and 2013. Garcia also
previously informed an asylum officer that Alvarenga raped her only one time and
that it occurred on December 25, 2015. Yet at the hearing, she initially denied the
assault occurred on that date and instead testified that he raped her on another date:
September 7, 2015, which she remembers as the first day after she moved to her
grandmother’s house following her grandmother’s death. But she also testified that
her grandmother died on January 8, 2016. When the IJ attempted to clarify, Garcia
changed her testimony again and stated that there was only one rape, on December
25, 2015.

        Further, according to her border patrol statement, Garcia moved to San
Salvador after she left Alvarenga and stayed with her uncle until she entered the
United States. At the hearing, however, she stated she moved to Chalatenango and
stayed in a hotel by herself for a week before entering the United States. Garcia also
testified that she last saw Alvarenga in September 2015, but then contradicted herself
by stating that Alvarenga found her while she was staying in Chalatenango, which
would have been sometime in early 2016. Garcia was the sole witness at her
immigration hearing before the IJ and provided no corroborative evidence.

                                         -2-
       Based on Garcia’s many inconsistent and contradictory statements, the totality
of circumstances, and the lack of corroborating evidence, the IJ found Garcia not
credible. Because of the “adverse credibility determination, a lack of corroborating
evidence, and the weight of all other evidence,” the IJ determined that Garcia failed
to demonstrate she suffered past persecution or that she has a well-founded fear of
future persecution. The IJ denied Garcia’s asylum application, withholding of
removal request, and claim for relief under CAT. The BIA affirmed, and this petition
followed.

                                            II.

        We review administrative findings of fact, including credibility determinations,
under the substantial-evidence standard. Singh v. Gonzales, 495 F.3d 553, 556 (8th
Cir. 2007). Under the substantial-evidence standard, we will affirm findings of fact
unless “any reasonable adjudicator would be compelled to conclude to the contrary.”
Id. (citing 8 U.S.C. § 1252(b)(4)(B)). An IJ who sees the witness while testifying is
in the best position to make credibility findings. R.K.N. v. Holder, 701 F.3d 535, 538
(8th Cir. 2012). An IJ may base a credibility determination on, among other things,
the demeanor, candor, or responsiveness of the applicant or witness; the inherent
plausibility of the applicant’s account; and the consistency between the applicant’s
statements and the internal consistency of such statement, without regard to whether
an inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s claim.
See 8 U.S.C. § 1158(b)(1)(B)(iii) (credibility standard for asylum claim); 8 U.S.C.
§ 1231(b)(3)(C) (same for withholding of removal); Chakhov v. Lynch, 837 F.3d 843,
846 (8th Cir. 2016). When the BIA has adopted and affirmed the IJ’s adverse
credibility findings, we defer to those findings if they are “supported by specific,
cogent reasons for disbelief.” R.K.N., 701 F.3d at 538 (cleaned up).

      Garcia argues the agency erred in its adverse credibility determination.
Although she addresses the inconsistencies about when she started her relationship


                                          -3-
with Alvarenga and the duration of the relationship, she does not address the myriad
of other inconsistent and contradictory statements. Details about how many times she
was abused, when and where she was abused, and whether she could successfully
leave Alvarenga are all material to determining whether she is a member of a
particular social group, suffered from past persecution, or has a reasonable fear of
future persecution. Her failure to explain these inconsistent and contradictory facts
would not compel a reasonable adjudicator to conclude she is credible. Because we
find that the agency’s adverse credibility findings are supported by specific, cogent
reasons for disbelief, we deny the petition for review.
                        ______________________________




                                         -4-